Matter of Sherrene R. v Sheena R. (2017 NY Slip Op 00110)





Matter of Sherrene R. v Sheena R.


2017 NY Slip Op 00110


Decided on January 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2017

Tom, J.P., Richter, Saxe, Gische, Gesmer, JJ.


2686

[*1]In re Sherrene R., Petitioner-Respondent,
vSheena R., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Law Offices of Randall Carmel, Syosset (Randall Carmel of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order, Family Court, New York County (Gail A. Adams, Referee), entered on or about December 14, 2015, which, upon a finding of extraordinary circumstances following a hearing, determined that it would be in the best interests of the subject child to award sole physical and legal custody to petitioner grandmother, unanimously affirmed, without costs.
Respondent mother concedes, and the record shows, that the requisite extraordinary circumstances exist for the grandmother to seek custody of the child (see Matter of Suarez v Williams, 26 NY3d 440, 448 [2015]; Matter of Bennett v Jeffreys, 40 NY2d 543 [1976]; Domestic Relations Law § 72[2][a]). In the presence of such extraordinary circumstances, the court also correctly found that it is in the child's best interests to remain in the grandmother's custody, as all of the relevant factors to be considered support such a determination (see e.g. Melissa C.D. v Rene I.D., 117 AD3d 407, 407-408 [1st Dept 2014]). The child has been residing with the grandmother for several years and wishes to remain with her, and the grandmother is providing for all of the child's needs (see Roberta P. v Vanessa J.P., 31 AD3d 457 [1st Dept 2016], lv denied 28 NY3d 904 [2016]). The court properly exercised its discretion in denying the mother's request for another adjournment, particularly because the need for the postponement was attributable to the mother's own conduct (see Matter of Jaynices D. [Yesenia Del V.], 67 AD3d 518 [1st Dept 2009]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2017
CLERK